UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6975


THOMAS BRANT GEE,

                Petitioner - Appellant,

          v.

CYNTHIA THORNTON; FRANK PERRY,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00187-CCE-LPA)


Submitted:   October 21, 2014                 Decided:   October 24, 2014

                     Amended:    November 25, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Brant Gee, Appellant Pro Se. Clarence Joe DelForge, III,
Nicholaos George Vlahos, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Brant Gee seeks to appeal the district court’s

order    dismissing        as     untimely    his       28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial    showing        of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,       537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Gee has not made the requisite showing.                              Accordingly, we

deny Gee’s motion for a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,      and    dismiss      the       appeal.        We

dispense      with       oral     argument    because        the     facts       and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3